Mr. Justice Sheldon delivered the opinion of the Court: Upon the facts in this case, we do not see how this judgment can be sustained. After the performance of all these services appellee was paid $100 on account of them, and gave a written receipt for that sum as in full for salary as . teacher and services in church, from September 1st, 1875, to July 1st, 1876. It is for such services during that period that the suit is brought. As we said in Winchester v. Grosvenor, 44 Ill. 425, a written receipt is evidence of the highest and most satisfactory character, and to do away with its force the testimony should be convincing. No such convincing testimony, in our view, was introduced here. The $100 would appear to have been paid in settlement of a dispute between the parties, appellee claiming more at the time, according to the testimony. It is, then, a good accord and satisfaction. Stover v. Mitchell, 45 Ill. 213; Nichols v. Bradsby, 78 id. 44. Again, after the cause of action upon which this suit was brought had fully accrued to appellee, he brought suit against appellants, and recovered a judgment for $54.65 for services rendered the first year, which was final, and was paid. This, we conceive, bars the present suit. The rule is fully established, that an entire claim, arising either upon a contract or from a wrong, can not be divided and made the subject of several suits; and if several suits be brought for different parts of such a claim, a judgment upon the merits in either will be available as a bar in the other suits. Camp v. Morgan, 21 Ill. 256; Lucas v. LeCompte, 42 id. 303; Casselberry v. Forquer, 27 id. 170. The two years’ services having been performed, and any claim therefor due, when the first suit was brought, we think it should be viewed in the light of an entire demand, incapable of division, for the purpose of prosecution. And this, even under the more restricted rule laid down in Secor v. Sturgis, 16 N. Y. 548, qualifying somewhat the extent, in this respect, of former decisions in. that State. The claim for the respective years’ services must be considered as growing out of the one contract made in 1874. The judgment is reversed and the cause remanded. Judgment reversed.